Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
                , 2017 by and among, Melinta Therapeutics, Inc., f/k/a Cempra,
Inc., a Delaware corporation, Cempra Pharmaceuticals, Inc., a Delaware
corporation, CEM-102 Pharmaceuticals, Inc., a Delaware corporation, and Melinta
Subsidiary Corp., f/k/a Melinta Therapeutics, Inc., a Delaware corporation (each
an “Indemnitor” and collectively, the “Indemnitors”), and                 
(“Indemnitee”).

RECITALS

WHEREAS, effective November 3, 2017, Melinta Subsidiary Corp., f/k/a Melinta
Therapeutics, Inc., merged with and into Castle Acquisition Corp., a wholly
owned subsidiary of Melinta Therapeutics, Inc., f/k/a Cempra, Inc., with Melinta
Subsidiary Corp., f/k/a Melinta Therapeutics, Inc., surviving as a wholly-owned
subsidiary of Melinta Therapeutics, Inc., f/k/a Cempra, Inc.; and

WHEREAS, each Indemnitor desires to attract and retain highly qualified
individuals, such as Indemnitee, to serve such Indemnitor; and

WHEREAS, highly competent persons have become more reluctant to serve companies
as officers, directors, managers, representatives or in other capacities (each a
“Representative” and collectively, the “Representatives”) unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation; and

WHEREAS, Indemnitors and Indemnitee recognize the significant risk of claims and
actions against a Representative that may arise from such Representative’s
services to and activities on behalf of Indemnitors; and

WHEREAS, Indemnitors and Indemnitee recognize that Representatives of companies
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the company or business enterprise itself; and

WHEREAS, Indemnitors and Indemnitee further recognize that although each
Indemnitor maintains liability insurance for certain of its Representatives,
such insurance often provides for coverage of limited scope, and that competent
and experienced persons are often unable or unwilling to serve as
Representatives unless they are protected by comprehensive liability insurance
or indemnification; and

WHEREAS, Indemnitors and Indemnitee recognize that Indemnitee may be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”), which expressly provides that the indemnification provisions set forth
therein are not exclusive, and thereby contemplates that contracts may be
entered into between companies and their Representatives with respect to
indemnification; and



--------------------------------------------------------------------------------

WHEREAS, Indemnitors further recognize that uncertainties relating to liability
insurance and to indemnification have increased the difficulty of attracting and
retaining highly qualified persons, such as the Indemnitee, as such persons have
become more reluctant to serve companies as Representatives unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the company; and

WHEREAS, each Indemnitor further recognizes that the increased difficulty in
attracting and retaining highly qualified persons, such as the Indemnitee, is
detrimental to the best interests of its stockholders and that such Indemnitor
should act to assure such persons that there will be increased certainty of such
protection in the future; and

WHEREAS, each Indemnitor believes that it is reasonable, prudent and necessary
for such Indemnitor to contractually obligate itself to indemnify, and to
advance expenses on behalf of, highly qualified persons, such as the Indemnitee,
to the fullest extent permitted by applicable law so that they will serve or
continue to serve such Indemnitor free from undue concern that they will not be
so indemnified; and

WHEREAS, each Indemnitor recognizes this Agreement is a supplement to and in
furtherance of such Indemnitor’s certificate of incorporation or bylaws, as
applicable (each a “Governing Document” and collectively, the “Governing
Documents”) and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the Governing
Documents and insurance as adequate in the present circumstances, and may not be
willing to serve as a Representative without adequate protection, and each
Indemnitor desires Indemnitee to serve in such capacity; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of each Indemnitor on the condition that he
be so indemnified; and

WHEREAS, in view of the considerations set forth above, each Indemnitor desires
that the Indemnitee be indemnified by such Indemnitor as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
Representative after the date hereof, the parties hereto agree as follows.

1.    Indemnity of Indemnitee. Each Indemnitor hereby agrees, severally but not
jointly, to hold harmless and indemnify Indemnitee to the fullest extent
permitted by law, as such may be amended from time to time. In furtherance of
the foregoing indemnification, and without limiting the generality thereof, each
Indemnitor agrees as follows.



--------------------------------------------------------------------------------

(a)    Proceedings Other Than Proceedings by or in the Right of Indemnitor.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his Corporate Status (as hereinafter defined), the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of an Indemnitor. Pursuant to this Section 1(a), Indemnitee shall be indemnified
against all Expenses (as hereinafter defined), judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by him, or on his
behalf, in connection with such Proceeding or any claim, issue or matter
therein, if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of such
Indemnitor, and with respect to any criminal Proceeding, had no reasonable cause
to believe the Indemnitee’s conduct was unlawful.

(b)    Proceedings by or in the Right of Indemnitor. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of his Corporate Status, the Indemnitee is, or is threatened to be made,
a party to or participant in any Proceeding brought by or in the right of an
Indemnitor. Pursuant to this Section 1(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of such Indemnitor; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to such Indemnitor unless and
to the extent that the Court of Chancery of the State of Delaware shall
determine that such indemnification may be made.

(c)    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the applicable
Indemnitor shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

2.    Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
each Indemnitor shall and hereby does indemnify and hold harmless Indemnitee
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to or participant
in any Proceeding (including a Proceeding by or in the right of such
Indemnitor), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon such Indemnitor’s obligations pursuant to this Agreement
shall be that such Indemnitor shall not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6 and 7 hereof) to be unlawful.



--------------------------------------------------------------------------------

3.    Contribution.

(a)    Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any Proceeding in which an Indemnitor is jointly liable
with Indemnitee (or would be if joined in such Proceeding), such Indemnitor
shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Indemnitee to contribute to such
payment, and such Indemnitor hereby waives and relinquishes any right of
contribution it may have against Indemnitee. No Indemnitor shall enter into any
settlement of any Proceeding in which such Indemnitor is jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.

(b)    Without diminishing or impairing the obligations of each Indemnitor set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which such Indemnitor is jointly liable with Indemnitee (or would
be if joined in such Proceeding), such Indemnitor shall contribute to the amount
of Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by such Indemnitor and all Representatives of such
Indemnitor, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of such Indemnitor and all Representatives of such Indemnitor
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of such
Indemnitor and all Representatives of such Indemnitor, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c)    Each Indemnitor hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by a
Representative of such Indemnitor, other than Indemnitee, who may be jointly
liable with Indemnitee.

(d)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the applicable Indemnitor, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim



--------------------------------------------------------------------------------

relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by such
Indemnitor and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of such
Indemnitor (and its Representatives) and Indemnitee in connection with such
event(s) and/or transaction(s).

4.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness, or is made (or asked) to respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

5.    Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the applicable Indemnitor shall advance all Expenses incurred by or
on behalf of Indemnitee in connection with any Proceeding by reason of
Indemnitee’s Corporate Status within twenty (20) days after the receipt by such
Indemnitor of a statement or statements from Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by an undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free.

6.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement.

(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Secretary of the applicable Indemnitor a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification (the “Supporting
Documentation”). The determination of the Indemnitee’s entitlement to
indemnification shall be made no later than sixty (60) days after receipt by
such Indemnitor of the written request for indemnification together with the
Supporting Documentation. The Secretary of the applicable Indemnitor shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors of such Indemnitor (the “Board”) in writing that Indemnitee has
requested indemnification. Any failure of Indemnitee to provide such notice to
the applicable Indemnitor, or to provide such notice in a timely fashion, shall
not, however, relieve such Indemnitor of any liability or obligation which it
may have to Indemnitee under this Agreement or otherwise unless and only to the
extent such failure or delay materially prejudices such Indemnitor.



--------------------------------------------------------------------------------

(b)    Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by one of the following four methods, which shall be at the
election of the Board of the applicable Indemnitor: (i) by a majority vote of
the Disinterested Representatives (as defined in Section 13 below), even though
less than a quorum; (ii) by a committee of Disinterested Representatives
designated by a majority vote of the Disinterested Representatives, even though
less than a quorum; (iii) by Independent Counsel (as defined in Section 13
below) in a written opinion to the Board, a copy of which shall be delivered to
the Indemnitee, if (A) a quorum of the Board consisting of Disinterested
Representatives is not obtainable or, even if obtainable, a majority of such
Disinterested Representatives so directs; or (B) a Change of Control (as
hereinafter defined) shall have occurred and Indemnitee so requests; or (iv) if
so directed by the Board, or by the members or stockholders of the applicable
Indemnitor.

(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board of the applicable Indemnitor, but only an
Independent Counsel to which Indemnitee does not reasonably object; provided,
however, that if a Change of Control shall have occurred, Indemnitee shall
select such Independent Counsel, but only an Independent Counsel to which the
Board does not reasonably object. Within ten (10) days after such written notice
of selection shall have been given, the non-selecting party shall deliver to the
selecting party, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 13 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
applicable Indemnitor or Indemnitee may petition the Court of Chancery of the
State of Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made to the selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 6(b) hereof. The applicable Indemnitor
shall pay any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant to
Section 6(b) hereof, and such Indemnitor shall pay all reasonable fees and
expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

(d)    For purposes of this Section 6, “Change in Control” means a change in
control of an Indemnitor of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the corporation is then subject to



--------------------------------------------------------------------------------

such reporting requirement; provided that, without limitation, such a change in
control shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule l3d-3 under the Exchange Act), directly
or indirectly, of securities of such Indemnitor representing 25% or more of the
combined voting power of such Indemnitor’s then outstanding securities without
the prior approval of at least a majority of the members of the Board,
immediately prior to such acquisition; (ii) such Indemnitor is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board in office immediately
prior to such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new member whose election or nomination for election by such
Indemnitor’s stockholders was approved by a vote of at least a majority of the
Board then still in office who were members of the Board at the beginning of
such period) cease for any reason to constitute at least a majority of the
Board.

(e)    In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of an Indemnitor (including by its officers, managers, Board or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by such Indemnitor (including by its officers, managers, Board or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(f)    Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as defined
in Section 13 below), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any Representative of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 6(f) are satisfied, it
shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the applicable Indemnitor. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

(g)    If the person, persons or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by an Indemnitor of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a



--------------------------------------------------------------------------------

material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(g) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within fifteen (15) days after receipt
such Indemnitor of the request for such determination, the Board or the
Disinterested Representatives, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.

(h)    Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or stockholders of an Indemnitor shall act reasonably and in good
faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by such
Indemnitor (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and such Indemnitor hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(i)    Each Indemnitor acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any Proceeding
to which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(j)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of an Indemnitor or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.



--------------------------------------------------------------------------------

7.    Remedies of Indemnitee.

(a)    In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the an Indemnitor of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within five (5) days
after receipt by an Indemnitor of a written request therefor or (v) payment of
indemnification is not made within five (5) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication of Indemnitee’s entitlement to such
indemnification either (A) in an appropriate court of the State of Delaware, or
in any other court of competent jurisdiction, or (B) in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 7(a). No
Indemnitor shall oppose Indemnitee’s right to seek any such adjudication.

(b)    In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 7 shall be conducted in all respects as de novo, and Indemnitee
shall not be prejudiced by reason of the adverse determination under
Section 6(b).

(c)    If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the applicable
Indemnitor shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

(d)    In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by an Indemnitor, such Indemnitor shall pay on his
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 13 of this Agreement) actually and reasonably
incurred by him in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.

(e)    Each Indemnitor shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that such Indemnitor is bound by all the provisions
of this Agreement. Each Indemnitor shall indemnify Indemnitee against any and
all Expenses and, if requested by Indemnitee, shall (within ten (10)



--------------------------------------------------------------------------------

days after receipt by such Indemnitor of a written request therefor) advance, to
the extent not prohibited by law, such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from such Indemnitor under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
such Indemnitor, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding

8.    Non-Exclusivity; Survival of Rights; Insurance; Several Obligations.

(a)    The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Governing Documents, any agreement, a vote of
stockholders, a resolution of the Board or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the Governing Documents and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

(b)    To the extent that an Indemnitor maintains an insurance policy or
policies providing liability insurance for directors, managers, officers,
employees, or agents or fiduciaries of such Indemnitor or of any other
Enterprise that such person serves at the request of such Indemnitor, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, manager,
officer, employee, agent or fiduciary under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, an
Indemnitor has director and officer liability insurance in effect, such
Indemnitor shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The applicable Indemnitor shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c)    In the event of any payment under this Agreement, each Indemnitor shall
be subrogated to the extent of such payment to all of the rights of recovery the
Indemnitee may have against an opposing party to the Proceeding giving rise to
the payment to the Indemnitee under this Agreement, and the Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable such Indemnitor
to bring suit to enforce such rights.



--------------------------------------------------------------------------------

(d)    No Indemnitor shall be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

(e)    Each Indemnitor’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of such Indemnitor as a
Representative of any other Enterprise shall be reduced by any amount Indemnitee
has actually received as indemnification or advancement of expenses from such
other Enterprise.

(f)    The indemnification obligations of each Indemnitor hereunder, shall be
limited to matters related to the service of the Indemnitee as a Representative
of such Indemnitor. Notwithstanding anything to the contrary contained herein,
no Indemnitor shall have any obligation to indemnify the Indemnitee for losses
related to a Proceeding arising from the Indemnitee’s service as a
Representative of another Indemnitor, except to the extent that such Proceeding
also relates to the Indemnitee’s service as a Representative for such
Indemnitor. To the extent that the Indemnitee is entitled to indemnification
from more than one Indemnitor, no Indemnitor shall be liable for indemnification
obligations in excess of such Indemnitor’s proportionate share of Expenses,
judgments, penalties, fines and amounts paid as a result of such Proceeding.

9.    Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, no Indemnitor shall be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision;

(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of such Indemnitor within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law; or

(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against such Indemnitor or its
Representatives, unless (i) the Board of such Indemnitor authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) such
Indemnitor provides the indemnification, in its sole discretion, pursuant to the
powers vested in such Indemnitor under applicable law.

10.    Duration of Agreement. All agreements and obligations of each Indemnitor
contained herein shall continue during and apply to the period Indemnitee is or
was a Representative of such Indemnitor (or is or was serving at the request of
such Indemnitor as a Representative of such Indemnitor or another Enterprise)
and shall continue thereafter so long as Indemnitee shall be subject to any
Proceeding (or any proceeding commenced under Section 7



--------------------------------------------------------------------------------

hereof) by reason of his Corporate Status, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of such Indemnitor), assigns,
spouses, heirs, executors and personal and legal representatives.

11.    Security. To the extent requested by Indemnitee and approved by the Board
of an Indemnitor, such Indemnitor may at any time and from time to time provide
security to Indemnitee for such Indemnitor’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of the Indemnitee.

12.    Enforcement.

(a)    Each Indemnitor expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as a Representative of such Indemnitor, and each
Indemnitor acknowledges that Indemnitee is relying upon this Agreement in
serving as a Representative of such Indemnitor.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

13.    Definitions. The following terms have the following definitions for
purposes of this Agreement.

(a)    “Corporate Status” describes the status of a person who is or was a
representative, director, manager, officer, employee, agent or fiduciary of the
applicable Indemnitor or of any other Enterprise that such person is or was
serving at the express written request of such Indemnitor.

(b)    “Disinterested Representative” means a member of the Board of an
Indemnitor who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

(c)    “Enterprise” shall mean an Indemnitor and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of such
Indemnitor as a representative, director, manager, officer, employee, agent or
fiduciary.

(d)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting,



--------------------------------------------------------------------------------

defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersede as bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

(e)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Indemnitors or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either an Indemnitor or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement. Each
Indemnitor agrees to pay the reasonable fees of the Independent Counsel referred
to above and to fully indemnify such counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

(f)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of an Indemnitor or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was a Representative of such Indemnitor, by reason of any action taken by
him or of any inaction on his part while acting as a Representative of such
Indemnitor, or by reason of the fact that he is or was serving at the request of
such Indemnitor as a Representative of another Enterprise; in each case whether
or not he is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 7 of this Agreement
to enforce his rights under this Agreement.

14.    Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

15.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by all
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.



--------------------------------------------------------------------------------

16.    Notice By Indemnitee. Indemnitee agrees promptly to notify each
Indemnitor in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Indemnitors shall not relieve
the applicable Indemnitor of any obligation which it may have to Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices such Indemnitor.

17.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(1) upon personal delivery to the party to be notified; (2) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day; (3) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (4) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

 

  (a) to Indemnitee at the address set forth below Indemnitee’s signature
hereto; or

 

  (b) to Indemnitor at:

 

    Melinta Therapeutics, Inc.

    300 George Street

    Suite 301

    New Haven, Connecticut 06511

    Attn: Daniel Wechsler

    Telephone: (312) 767-0291

or to such other address as may have been furnished to Indemnitee by an
Indemnitor or to an Indemnitor by Indemnitee, as the case may be.

18.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

20.    Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Each Indemnitor and Indemnitee hereby irrevocably and
unconditionally (a) agrees that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the



--------------------------------------------------------------------------------

Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (b) consents to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) waives any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (d) waives and
agrees not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

[The next page is the signature page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

INDEMNITORS:     MELINTA THERAPEUTICS, INC.,     F/K/A CEMPRA, INC.     By:  

 

      Daniel Wechsler       President and CEO     MELINTA SUBSIDIARY CORP.,    
F/K/A MELINTA THERAPEUTICS, INC.     By:  

 

      Daniel Wechsler       President and CEO     CEMPRA PHARMACEUTICALS, INC.  
  By:  

 

      Daniel Wechsler       President and CEO     CEM-102 PHARMACEUTICALS, INC.
    By:  

 

      Daniel Wechsler       President and CEO INDEMNITEE:        

 

    Name:  

 

    Address:    

 

   

 

   

 

   

 

   

 